The petition for review is granted. The parties will brief the following issue: When a law enforcement agency creates an internal Brady list (see Gov. Code, § 3305.5 ), and a peace officer on that list is a potential witness in a pending criminal prosecution, may the agency disclose to the prosecution (a) the name and identifying number of the officer and (b) that the officer may have relevant exonerating or impeaching material in his or her confidential personnel file, or can such disclosure be made only by court order on a properly filed Pitchess motion? (See Brady v. Maryland (1963) 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 ; People v. Superior Court (Johnson) (2015) 61 Cal.4th 696, 206 Cal.Rptr.3d 606, 377 P.3d 847 ; Pitchess v. Superior Court (1974) 11 Cal.3d 531, 113 Cal.Rptr. 897, 522 P.2d 305 ; Pen. Code, §§ 832.7 - 832.8 ; Evid. Code, §§ 1043 - 1045.)